DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 12/10/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Specification
The amendment filed 12/10/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1, line 22 and Claim 16, line 23 recite “the shell pressing on the one textile strap”. The specification does not appear to detail or provide support for how the shell presses on the strap as claimed.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not see support in the specification for the shell “pressing” on the one textile strap.  How does the shell press on the textile strap?  Also, the claim amendment in claims 1 and 16 [final 3 lines of claim 1 as one example] requires “the shell is surrounded by the closed textile loop”, yet the original disclosure only appears to provide support for the inner hole of the shell being surrounded the loop, not “the shell” as a whole as more broadly now provided in the claim than originally disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 12, 14, 15, 16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include:
Regarding claim 1, line 19, the applicant recites “a shell”, it appears to the examiner that the shell is the same element as the “rigid or semi-rigid insert” previously recited in the claim.  It is unclear to the examiner if the shell is a separate element from the insert or if the insert comprises a shell made of plastic as recited in paragraph [0008] of the applicant specification. As recited in the claim it appears to be a separate element which is unclear. Appropriate clarification is required.
Claim 7 recites the limitation "the belt strap" in line 20 and 21 and 23 for example.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the belt" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the longitudinal direction" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the applicant recites “a padding strip”, is this the same padding strip previously claimed in claim 7?  Appropriate clarification is required.
Regarding claim 16, line 19, the applicant recites “a shell”, it appears to the examiner that the shell is the same element as the “rigid or semi-rigid insert” previously recited in the claim.  It is unclear to the examiner if the shell is a separate element from 
Regarding claim 20, lines 21 and 22 recites “the closed textile loop having a non-adjustable length”, it should be noted that the closed textile loop having a non-adjustable length has been previously claimed.  The examiner believes that the applicant is intending to claim the additional connection and securing point having a closed textile loop.  Appropriate correction and clarification is required.
Regarding claim 20, the examiner notes that the claim is replete with indefinite language due to multiple connection and securing points being claimed. 
Claim 20 recites the limitation "the inner hole" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 20 recites the limitation "the at least two holes" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the closed textile loop" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.
Dependent claims not directly named are rejected for being dependent on a rejected claim.  Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Allowable Subject Matter
Claims 7, 9, 20 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection as advanced above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner acknowledges the applicant amendments to the claims in response to the Final Rejection of 6/11/21 and the interview of 9/22/21, however the amendments to the claims are not in condition for allowance due to specification and 112 issues as advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634